Order entered June 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01304-CV

                           PARKWAY INWOOD, L.P., Appellant

                                               V.

       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                                           ORDER
       We GRANT the parties’ June 5, 2015 joint third motion for an extension of time to file

appellee’s brief. Appellee shall file a brief by JUNE 29, 2015. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE